Exhibit 10.1
SUBSCRIPTION AGREEMENT
FOR
COMMON SHARES
OF
PARK NATIONAL CORPORATION
Park National Corporation
50 North Third Street
P.O. Box 3500
Newark, OH 43058-3500
Gentlemen:
The undersigned subscriber (the “Subscriber”) offers and agrees to purchase from
Park National Corporation, an Ohio corporation and registered bank holding
company (the “Company”), the number of common shares, without par value, of the
Company (the “Shares”) set forth on the Signature Page hereof on the terms and
subject to the conditions described in this Subscription Agreement for Common
Shares of Park National Corporation (this “Agreement”). The purchase price for
the Shares is $60.45 per Share, which was the per Share closing price on
November 16, 2009, as provided by NYSE Amex.
The Subscriber, by executing the Signature Page of this Agreement, hereby
acknowledges, understands and agrees with, and hereby certifies, represents and
warrants to, the Company, as follows:
Section 1 — Receipt of Information. The Subscriber, through its fiduciaries, has
been given access to all books of account, records and other documents
concerning the Company, the Shares and the terms and conditions of the offering.
The Subscriber, through its fiduciaries, has also reviewed all other information
the Subscriber considers necessary or appropriate for deciding whether to
purchase the Shares. The Subscriber, through its fiduciaries, has had an
opportunity to ask questions and receive answers from management of the Company
regarding the terms and conditions of the offering, the terms of the Shares and
the assets, business, properties and financial condition of the Company, and to
obtain additional information (to the extent the Company possessed such
information) necessary to verify the accuracy of any information furnished to
the Subscriber and its fiduciaries or to which the Subscriber and its
fiduciaries had access. All of the Subscriber’s questions, posed through its
fiduciaries, have been answered to the full satisfaction of the Subscriber and
its fiduciaries.
Section 2 — Investment Risks. The Subscriber, through its fiduciaries,
understands and acknowledges that the Shares are speculative securities and
involve a high degree of risk and that no federal or state agency (a) has made
any finding or determination as to the fairness for public or private investment
in, nor any recommendation or endorsement of, the Shares as an investment or
(b) has passed upon the merits of the offering of the Shares or the accuracy or
adequacy of any information furnished to Subscriber in connection with
Subscriber’s purchase of the Shares. The Subscriber, through its fiduciaries,
has such knowledge and experience in business and financial matters that the
Subscriber is capable of evaluating the merits and risks of an investment in the
Shares. The Subscriber’s financial situation is such that the Subscriber can
afford a complete loss of the Subscriber’s investment in the Shares.

 

1



--------------------------------------------------------------------------------



 



Section 3 — Investment Intent Representations; Restrictions on Transfer.
(a) The Subscriber is subscribing for and purchasing the Shares for investment
purposes only and not with a present intention of entering into or making any
subsequent sale, assignment, conveyance, pledge, hypothecation or other transfer
thereof.
(b) The Subscriber has no need for liquidity in this investment and, through its
fiduciaries, understands that there are restrictions on the subsequent resale or
other transfer of the Shares.
(c) The Subscriber, through its fiduciaries, understands and acknowledges that
the Shares have not been registered under the Securities Act of 1933, as amended
(the “Act”), or under the securities laws of any state, but have been offered
and sold pursuant to and in reliance upon exemptions from registration
thereunder.
(d) The Subscriber, through its fiduciaries, understands and acknowledges that,
as a consequence of the restrictions on subsequent transfer imposed by the
foregoing exemptions, the Shares may not subsequently be sold, assigned,
conveyed, pledged, hypothecated or otherwise transferred by a holder thereof
except pursuant to an effective registration statement registering the Shares
under the Act and under applicable state securities laws, or an opinion of
counsel, or such other evidence obtained by such holder and in all respects
satisfactory to the Company, that registration under the Act and under
applicable state securities laws is not required for the holder to lawfully
effect the subsequent sale, assignment, conveyance, pledge, hypothecation or
other transfer. Each certificate representing the Shares shall bear a legend
setting forth the foregoing restrictions in addition to other appropriate and
necessary legends.
(e) The Company reserves and shall have the right to refuse to accept or
register the assignment or other transfer of any Shares unless and until the
conditions to such assignment or other transfer specified in this Agreement have
been satisfied.
(f) The Subscriber, through its fiduciaries, represents that: (i) the person
executing this Agreement on behalf of the Subscriber is a “fiduciary” within the
meaning of Section 3(21)(A) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); (ii) the execution and delivery of this Agreement is
duly authorized and conforms in all respects with applicable laws and the
governing documents of the Subscriber; (iii) the Shares being acquired pursuant
to this Agreement are “qualifying employer securities” within the meaning of
Section 407(e) of ERISA; and (iv) the acquisition of Shares otherwise satisfies
the requirements set forth in Section 408(e) of ERISA.
Section 4 — Accredited Investor Representation.
The Subscriber, through its fiduciaries, hereby represents and warrants to the
Company that the Subscriber is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D under the Act, by checking all of the following
boxes that are applicable to Subscriber:

  o  
a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000

 

2



--------------------------------------------------------------------------------



 



  o  
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years, and has a reasonable expectation of reaching
the same income level in the current year
    o  
a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a person with
such knowledge and experience in financial and business matters that such person
is capable of evaluating the merits and risks of investing in the Company
    o  
a revocable grantor trust, with the grantor being (1) a natural person described
in items (i) or (ii) in this Section 4 and (2) the sole source of funding of the
trust
    o  
an executive officer or director of the Company
    o  
any entity in which all equity owners are accredited investors (please also
check the other applicable box indicating how the equity owners qualify as
accredited investors)
    o  
an Individual Retirement Account, where the equity owner of such Account is an
accredited investor (please also check the other applicable box indicating how
the equity owner qualifies as an accredited investor)
    þ  
an employee benefit plan within the meaning of ERISA, (1) if the investment
decision is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company or
registered investment advisor or (2) if the employee benefit plan has total
assets in excess of $5,000,000

Section 5 — Indemnification. The Subscriber shall indemnify and save harmless
the Company, its officers, directors, agents and employees against and from any
and all liabilities, damages, losses, costs and expenses (including reasonable
attorneys’ fees) arising under the Act or under applicable state securities laws
as a result of any misrepresentation by the Subscriber contained in, or any
failure by the Subscriber to comply with the provisions of, this Agreement.
Section 6 — No Termination or Transfer of the Subscription. The Subscriber shall
not have the right to terminate, cancel, revoke, assign or transfer this
Agreement and the subscription represented hereby without the prior written
consent of the Company, which consent may, in the complete and sole discretion
of the Company, be withheld for any reason.
Section 7 — Rejection or Acceptance of the Subscription. The Company shall have
the unconditional right, in its complete and sole discretion, to reject this
Agreement and the subscription represented thereby at any time prior to its
acceptance thereof; and if the Company should do so, then the subscription
proceeds of the Subscriber delivered to the Company in connection herewith, if
any, shall be promptly returned to the Subscriber without interest. No Shares
shall be issued unless and until the Company accepts this Agreement, and the
Subscriber shall have no rights in or to any Shares unless and until the Company
accepts this Agreement.
Section 8 — Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the internal laws of Ohio, without
regard to principles of conflict of laws.
[signature page attached]

 

3



--------------------------------------------------------------------------------



 



SIGNATURE PAGE OF
SUBSCRIPTION AGREEMENT FOR
COMMON SHARES OF PARK NATIONAL CORPORATION
The Subscriber hereby offers and agrees to purchase 115,800 Shares at $60.45 per
Share for a total purchase price of $7,000,110. By the completion and execution
of this Signature Page, the Subscriber makes and affirms the certifications,
representations and warranties contained in the forepart of this Agreement.
SUBSCRIPTION INSTRUCTIONS
The Subscriber should complete and execute this Signature Page and deliver it,
together with evidence of payment by wire transfer of immediately available
funds to Park National Corporation in the amount of $7,000,110, to Park National
Corporation, 50 North Third Street, P.O. Box 3500, Newark, Ohio 43058-3500,
Attention: Chief Executive Officer.
Date: November 17, 2009

          Park National Corporation Defined Benefit Pension Plan   31-1179518  
    Name of Entity   Taxpayer Identification Number
 
       
 
       
By:
  /s/ Terry C. Myers   Address of Principal Office:
 
       
 
  Trustee    
 
       
Title:
  Trust Investments — Vice President   50 N. Third Street
 
       
 
       
 
      Newark, Ohio 43055
 
       

ACCEPTANCE
The foregoing Subscription Agreement is accepted by the Company this 17 day of
November, 2009.

            PARK NATIONAL CORPORATION
      By:   /s/ C. Daniel DeLawder         Printed Name:  C. Daniel DeLawder   
    Title:   Chief Executive Officer     

 

4